DISMISS and Opinion Filed February 22, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01093-CV

                    ESTATE OF ROBERT WAYNE WHITE, DECEASED

                            On Appeal from the Probate Court No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. PR-17-03062-3

                              MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Whitehill
       We questioned our jurisdiction over this appeal as it appeared the challenged summary

judgment orders neither disposed of all parties and claims nor fell within the group of appealable

interlocutory orders. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); State Fair

of Tex. v. Iron Mountain Info. Mgmt., Inc., 299 S.W.3d 261, 262-63 n.2 (Tex. App.—Dallas 2009,

no pet.). We instructed appellant to file a letter brief addressing the Court’s concern, but appellant

failed to comply.

       Generally, this Court has jurisdiction only over appeals from final judgments. See

Lehmann, 39 S.W.3d at 195. A final judgment is one that disposes of all pending parties and claims.

Id.

       The record here reflects appellant filed suit against Charlotte Carmack, Kay Suell aka Kilfa

Lajuan Jacobs Suell d/b/a Keeping Dignity, Jovan L. Aniagu, Annelle R. White, Individually and

as Independent Executor of the Estate of Robert W. White, and Kelly White. The appealed orders
dispose of appellant’s claims against Carmack, Aniagu, and the Whites. They do not, however,

dispose of appellant’s claims against Suell, and nothing in the record reflects these claims have

otherwise been resolved.

       Because claims remain pending in the trial court, this Court lacks jurisdiction over this

appeal. See id. Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a).


                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE


181093F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ESTATE OF ROBERT WAYNE WHITE,                     On Appeal from the Probate Court No. 3,
 DECEASED                                          Dallas County, Texas
                                                   Trial Court Cause No. PR-17-03062-3.
 No. 05-18-01093-CV                                Opinion delivered by Justice Whitehill,
                                                   Justices Molberg and Reichek participating.


       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that Charlotte M. Carmack, Jovan L. Aniagu, Annelle R. White, and Kelly
White recover their costs, if any, of this appeal from appellant Park Cities Healthcare LLC.


Judgment entered February 22, 2019.




                                             –3–